Citation Nr: 1046229	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-00 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 
1972 and from April 1975 to March 1977.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico, which, in pertinent part denied entitlement to service 
connection for PTSD and depression.  

The review of the record reveals different diagnoses of 
psychiatric disabilities including diagnoses of PTSD and 
depression.  The United States Court of Appeals for Veterans 
Claims (Court) has held that claims for service connection for 
PTSD may encompass claims for service connection for all 
diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009).  Accordingly, the Board has rephrased the issue 
above to be entitlement to service connection for an acquired 
psychiatric disability, claimed as posttraumatic stress disorder 
(PTSD) and depression, in order to comply with the Court's 
holding.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that, effective July 13, 2010, the Code of 
Federal Regulations governing claims for service connection for 
PTSD was amended.  See 75 Fed. Reg. 39843 (July 13, 2010).  Under 
the new amendment, if a Veteran's claimed stressor relates to 
fear of hostile military or terrorist activity, then lay 
testimony may establish the occurrence of the claimed in-service 
stressor, absent clear and convincing evidence to the contrary, 
if 1) a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the symptoms are related to the claimed stressor; and 2) the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service.  75 Fed. Reg. 39843 (July 
13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

The Veteran's personnel records reflect that he served onboard 
the USS Oriskany from April 1969 to November 1969.  The record 
also reflects that he was assigned to Helatkltron Three from 
September 1971 to March 1972.  The Veteran's reported stressors 
include allegedly being under attack and witnessing incidents 
involving injury or death of others.  According to reports from 
U.S. Army and Joint Services Records Research Center (JSRRC) 
(formerly U.S. Armed Services Center for Unit Records Research 
(CURR), deck logs for the USS Oriskany reveal that in July 1969 
an aircraft flew into the ground and exploded and the pilot was 
presumed dead.  In August 2006, the Veteran submitted a statement 
noting that he entered areas of hostile fire.  Reports from JSRRC 
also indicate that, Binh Thuy, Vietnam, where the Veteran's unit 
was based, received enemy standoff attacks in April and May of 
1971, but not from August 1971 through March 1972, as the Veteran 
claims.  No other specific claimed stressor has been verified.  

Given the Veteran reported stressors including entering areas of 
hostile fire, additional development is deemed necessary.  
Specifically, a VA psychiatric examination is necessary to 
confirm whether the claimed stressor regarding fear of hostile 
military or terrorist activity is adequate to support a diagnosis 
of PTSD and whether the Veteran's symptoms are related to the 
claimed stressor.  VA treatment records and private treatment 
records indicate diagnoses of PTSD and indicate that his PTSD is 
related to experiences from Vietnam.  However, the diagnoses and 
opinions as to etiology regarding PTSD were not made by a VA 
psychiatrist or psychologist.

As noted in the Introduction, Clemons requires that all currently 
diagnosed mental disorders be considered even if the Veteran is 
only claiming service connection for PTSD.  Clemons, supra.  The 
record reflects diagnoses of PTSD and depression.  As such, the 
VA psychiatric examination report should include discussion as to 
the nature and etiology of any present psychiatric disorders.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of the 
Veteran's treatment for any acquired 
psychiatric disability, to include PTSD and 
depression, from VA medical facilities and 
any other non-VA medical facility identified 
by the Veteran.  All VA outpatient treatment 
records dated from September 2007 to the 
present should be obtained.  All records 
obtained should be associated with the claims 
file.

2.  After receipt of any additional records, 
schedule the Veteran for a VA psychiatric 
examination by a psychiatrist or psychologist 
to determine the nature, extent, and etiology 
of an acquired psychiatric disorder, to 
include PTSD and depression.  Prior to the 
examination, the claims folder must be made 
available to the psychiatrist for review of 
the case.  A notation to the effect that this 
record review took place should be included 
in the report of the psychiatrist.  The 
examiner should elicit from the Veteran a 
detailed history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies, including 
psychological testing, if necessary, are to 
be performed and the examiner should review 
the results of any testing prior to 
completing the report.  Advise the 
psychiatrist of any reported "fear or 
hostile military or terrorist activity" and 
of any verified stressor(s).

a.  Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed.) of the American Psychiatric Association 
(DSM-IV).  If PTSD is diagnosed, the examiner 
should identify the specific stressor(s) that 
support the diagnosis.  The examiner should 
address whether any claimed stressor 
regarding fear of hostile military or 
terrorist activity is adequate to support a 
diagnosis of PTSD and whether the Veteran's 
symptoms are related to the claimed stressor.  
The examiner should specifically address 
whether it is more likely than not (i.e., to 
a degree of probability greater than 50 
percent), at least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 percent) 
that PTSD is a result of one or more in-
service stressor.  If the Veteran does not 
meet the criteria for a diagnosis of PTSD, 
the examiner should explain why.

b. The examiner should also address whether 
it is more likely than not (i.e., to a degree 
of probability greater than 50 percent), at 
least as likely as not (i.e., a probability 
of 50 percent), or unlikely (i.e., a 
probability of less than 50 percent) that any 
other diagnosed acquired psychiatric disorder 
is related to service.

A rationale for any opinion advanced should 
be provided. If an opinion cannot be formed 
without resorting to mere speculation, the 
examiner should so state and provide a reason 
for such conclusion.  Any opinion provided 
should include a discussion of the medical 
evidence of record.  The basis for the 
conclusions reached should be stated in full, 
and any diagnosis or opinion contrary to 
those already of record should be reconciled, 
to the extent possible.  A copy of the 
examination report and opinion should be 
associated with the Veteran's VA claims 
folder.

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim, in consideration of the amended 
regulation, by evaluating all evidence 
obtained after the last supplemental 
statement of the case (SSOC) was issued.  If 
any benefit sought remains denied, the RO 
should issue an appropriate SSOC and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


